Fourth Court of Appeals
                                San Antonio, Texas
                                    November 29, 2016

                                    No. 04-15-00390-CR

                               Rebecca Fayelayne NELSON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 5543
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice


       The panel has considered Appellant Rebecca Fayelayne Nelson’s motion for rehearing;
the motion is DENIED. See TEX. R. APP. P. 49.3.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court